 
EXHIBIT 10.7
 
PENN VIRGINIA CORPORATION
AMENDED 1999 EMPLOYEE STOCK INCENTIVE PLAN
 
1.  Purpose of the Plan
 
The purpose of the Plan is to foster and promote the long-term success of the
Company and increase shareholder value by: (a) motivating superior performance
by providing to the Company’s employees long-term incentives and rewards for
making major contributions to the Company’s success; (b) strengthening the
Company’s ability to retain key employees and to attract and retain outside
talent by providing incentive compensation opportunities competitive with other
companies similar to the Company; and (c) enabling employees to participate in
the long-term growth and financial success of the Company.
 
2.  Definitions
 
(a)    “Beneficiary” means the beneficiary chosen by the Optionee who is
eligible to receive benefits under Section 8(b).
 
(b)    “Board” means the board of directors of the Parent Company.
 
(c)    “Cashless Exercise” means the manner of exercise of an Option described
in Section 8(h).
 
(d)    “Cause” means conduct on the part of an Optionee or Participant that
involves (i) willful failure to perform the Participant’s or Optionee’s duties,
(ii) engaging in serious misconduct injurious to the Company or (iii) “cause” as
such term is defined in the employment agreement, if any, between the Company
and an Optionee or Participant.
 
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)    “Committee” means the committee described in Section 5.
 
(g)    “Company” means Penn Virginia Corporation and each of its Subsidiary
Companies and any successor corporation.
 
(h)    “Date of Grant” means the date on which an Option or a Restricted Stock
Award is granted.





--------------------------------------------------------------------------------

 
(i)    “Deferred Shares Account” means the account described in Section 8(d).
 
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(k)    “Option” means any stock option granted under the Plan and described in
Section 3(a).
 
(l)    “Optionee” means a person to whom an Option has been granted under the
Plan, which Option has not been exercised and has not expired, terminated or
been forfeited.
 
(m)    “Parent Company” means Penn Virginia Corporation.
 
(n)    “Participant” means a person to whom a Restricted Stock Award has been
granted under the Plan the Restriction Period of which has not expired.
 
(o)    “Plan” means the Penn Virginia Corporation 1999 Employee Stock Incentive
Plan.
 
(p)    “Restricted Stock Award” means any award of Shares granted under the Plan
and described in Section 3(b).
 
(q)    “Restricted Stock” means Shares granted pursuant to a Restricted Stock
Award.
 
(r)    “Restriction Period” means the period of time commencing with the Date of
Grant during which restrictions shall apply to the Shares subject to a
Restricted Stock Award.
 
(s)    “Shares” means shares of common stock of the Parent Company.
 
(t)    “Subsidiary Companies” means all corporations that at any relevant time
are subsidiary corporations of the Parent Company within the meaning of section
424(f) of the Code.
 
(u)    “Value” on any date means the closing stock price for a Share on the
principal national securities exchange on which the Shares are listed on such
date (or if such securities exchange shall not be open for the trading of
securities on such date, the last previous day on which such exchange was so
open) or, if there is no closing price on such date, the closing stock price on
the date nearest preceding such date.
 
(v)    “Vesting Period” means the period of time commencing with the Date of
Grant during which the Option is not yet exercisable.
 



2



--------------------------------------------------------------------------------

 
3.  Rights To Be Granted
 
The following rights may be granted under the Plan:
 
(a)  Non-Qualified Options, which give the Optionee the right for a specified
time period, to purchase a specified number of Shares for a price equal to the
Value of such Shares on the Date of Grant subject to forfeiture under certain
circumstances upon termination of employment during a Vesting Period applicable
to the Options; and
 
(b)  Restricted Stock Awards, which give the Participant, without payment, a
specified number of Shares subject to forfeiture under certain circumstances
upon termination of employment during a Restriction Period applicable to the
Shares.
 
4.  Stock Subject to Plan
 
Subject to Section 13, not more than 800,000 Shares in the aggregate may be
issued pursuant to the Plan. For purposes of determining the number of Shares
issued under the Plan, no Shares shall be deemed issued until they are actually
delivered to a Participant, or such other person in accordance with Section
8(b). Shares covered by Options or Restricted Stock Awards that either wholly or
in part expire or are forfeited or terminated shall be available for future
issuance under the Plan. Further, any Shares tendered to or withheld by the
Company in connection with the exercise of Options, or the payment of tax
withholding on any Option or Restricted Stock Award, shall also be available for
future issuance under the Plan.
 
5.  Administration of Plan
 
(a)    The Plan shall be administered by the Committee, which shall be composed
of three directors of the Parent Company appointed by the Board who are
“non-employee directors” as defined under rules promulgated under Section 16(b)
of the Exchange Act.
 
(b)    The Committee may delegate to a person designated from time to time by
the Committee as the Plan Administrator the Committee’s discretion pursuant to
Sections 8(c), 8(g) and 9(e).
 
6.  Grant of Rights
 
Subject to Section 7, the Committee or the Board may grant Options and
Restricted Stock Awards to eligible employees of the Company as described in
Section 7.
 
7.  Eligibility
 
(a)    Options may be granted to any employee of the Company.



3



--------------------------------------------------------------------------------

 
(b)  Restricted Stock Awards may be granted only to key employees of the
Company, who are designated as such by the Committee or the Board, including
employees who are also directors.
 
8.  Option Agreements and Terms
 
All Options shall be granted prior to December 3, 2008 and be evidenced by
option agreements executed on behalf of the Parent Company and by the respective
Optionees. The terms of each such agreement shall be determined from time to
time by the Committee, consistent, however, with the following:
 
(a)  Option Price. The option price per Share of any Option granted to an
Optionee shall be equal to the Value of the Share on the Date of Grant.
 
(b)  Restrictions on Transferability. An Option shall not be transferable prior
to the termination of the Vesting Period with respect thereto unless otherwise
determined by the Committee and specified in the option agreement. Thereafter,
unless otherwise determined by the Committee and specified in the option
agreement, an Option shall not be transferable otherwise than (i) by will or the
laws of descent and distribution or (ii) to the spouse, children or
grandchildren of the Optionee or a trust for the exclusive benefit of any such
family member, provided, however, that no such family member shall be permitted
to make any subsequent transfer of any such Options except back to the original
Optionee and all Options transferred to any such family member shall remain
subject to all terms and conditions set forth herein. During the lifetime of the
Optionee, an Option shall be exercisable only by him or by any transferee to
whom an Option was transferred in accordance with subsection (b)(ii). Upon the
death of an Optionee or the transfer in accordance with subsection (b)(ii), the
person to whom the rights shall have been transferred or passed by will or by
the laws of descent and distribution may exercise any Options only in accordance
with the provisions of Section 8(f); provided, that, notwithstanding the
foregoing, an Optionee may designate in writing on a form provided by the
Company a Beneficiary who may exercise any Options in accordance with Section
8(f).
 
(c)  Payment. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or, at the election of the person exercising the Option
and subject to the approval of the Committee at the time of exercise, by
surrendering, or by the Parent Company’s withholding from Shares purchased,
Shares with an aggregate Value, on the date immediately preceding such exercise
date, equal to all or any portion of the option price not paid in cash. With the
consent of the Committee, payment for Shares purchased upon the exercise of an
Option may be made in whole or in part by Restricted Stock (based on the fair
market value of the Restricted Stock on the date the Option is exercised as
determined by the Committee). In such case, the Shares to which the Option
relates shall be subject to the same forfeiture restrictions existing on the
Restricted Stock exchanged thereof. Payment for shares purchased upon the
exercise of an Option may also be made pursuant to a Cashless Exercise.



4



--------------------------------------------------------------------------------

 
(d)  Issuance of Certificates; Payment of Cash. Only whole Shares shall be
issuable upon exercise of Options. Any right to a fractional Share shall be
satisfied in cash. Upon receipt of payment of the option price and any
withholding taxes payable pursuant to subsection (g), the Parent Company shall
deliver to the exercising Optionee a certificate for the number of whole Shares
and a check for the Value on the date of exercise of the fractional Share to
which the person exercising the Option is entitled or, if such Optionee has made
a deferral election pursuant to Section 12, Shares subject to such election
shall be delivered to the Deferred Shares Account, which shall be maintained for
such purpose by the Parent Company or an administrator appointed by the Parent
Company. The Parent Company shall not be obligated to deliver any certificates
for Shares until such Shares have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange upon which outstanding
Shares of such class at the time are listed nor until there has been compliance
with such laws or regulations as the Parent Company may deem applicable. The
Parent Company shall use its best efforts to effect such listing and compliance.
 
(e)  Periods of Exercise of Options. An Option shall be exercisable in whole or
in part at such time as may be determined by the Committee and stated in the
option agreement; provided that no Option shall be exercisable before one year
from the Date of Grant and that no Option shall be exercisable after ten years
from the Date of Grant, except as hereinafter provided:
 
(i)    In the event an Optionee ceases to be an employee of the Company for any
reason other than death, disability (as determined by the Committee), retirement
pursuant to the Penn Virginia Corporation and Affiliated Companies Employees’
Retirement Plan (the “Retirement Plan”) or termination for Cause (A) any Option
held by such Optionee the Vesting Period with respect to which has not
terminated shall expire and (B) any Option held by such Optionee the Vesting
Period with respect to which has terminated shall be exercisable for a period of
90 days following the date on which the Optionee’s employment ceased. An Option
exercisable after the date of such cessation shall be exercisable only to the
extent exercisable as of the date of such cessation.
 
(ii)    In the event an Optionee’s employment with the Company terminates for
Cause, any unexercised Options held by such Optionee shall terminate on the
earlier of date of employment termination or notice of such termination.
 
(iii)    In the event an Optionee ceases to be an employee of the Company by
reason of his death or disability, any Option granted to such Optionee shall
immediately become exercisable and shall remain exercisable for one year from
the date of death or disability. An Option exercisable after the date of death
or disability shall be exercisable only to the extent exercisable as of the date
of death or disability.
 
(iv)    In the event an Optionee retires pursuant to the Retirement Plan, (A)
any Option held by such Optionee the Vesting Period with respect



5



--------------------------------------------------------------------------------

 
to which has not terminated shall expire and (B) any Option held by such
Optionee the Vesting Period with respect to which has terminated shall be
exercisable until the tenth anniversary of the Date of Grant thereof.
 
(f)  Date and Notice of Exercise. Except with respect to Cashless Exercises, the
date of exercise of an Option shall be the date on which written notice of
exercise, addressed to the Parent Company at its main office to the attention of
its Secretary, is hand delivered, telecopied or mailed, first class postage
prepaid; provided that the Parent Company shall not be obliged to deliver any
certificates for Shares pursuant to the exercise of an Option until the Company
shall have received payment in full of the option price for such Shares and any
withholding taxes payable pursuant to subsection (g). Each such notice of
exercise shall be irrevocable when given. Each notice of exercise must include a
statement of preference as to the manner in which payment to the Parent Company
shall be made (Shares or cash, a combination of Shares and cash or by Cashless
Exercise).
 
(g)  Payment of Withholding Taxes. Full payment for the amount of any taxes
required by law to be withheld upon the exercise of an Option shall be made, on
or before the date such taxes must be withheld, in cash or, at the election of
the person recognizing income upon exercise of the Option and subject to the
approval of the Committee, by surrendering, or by the Parent Company’s
withholding from Shares purchased, Shares with an aggregate Value on the date
immediately preceding the date the withholding taxes due are determined (the
“Tax Date”) equal to all or any portion of the withholding taxes not paid in
cash. Payment for such taxes may also be made pursuant to a Cashless Exercise.
 
(h)  Cashless Exercise. In addition to the methods of payment described in
Sections 8(c) and 8(g), an Optionee may exercise and pay for Shares purchased
upon the exercise of an Option through the use of a brokerage firm to make
payment to the Company of the option price and any taxes required by law to be
withheld upon exercise of the Option either from the proceeds of a loan to the
Optionee from the brokerage firm or from the proceeds of the sale of Shares
issued pursuant to the exercise of the Option, and upon receipt of such payment
the Company shall deliver the Shares issuable under the Option exercised to such
brokerage firm (a “Cashless Exercise”). Notwithstanding anything stated to the
contrary herein, the date of exercise of a Cashless Exercise shall be the date
on which the broker executes the sale of exercised Shares or, if no sale is
made, the date the broker receives the exercise loan notice from the Optionee to
pay the Company for the exercised Shares.
 
9.  Restricted Stock Award Agreements and Terms
 
All Restricted Stock Awards shall be granted prior to December 3, 2008 and be
evidenced by restricted stock award agreements executed on behalf of the Parent
Company and by the respective Participants. The terms of each such agreement
shall



6



--------------------------------------------------------------------------------

 
be determined from time to time by the Committee, consistent, however, with the
following:
 
(a)   Restrictions on Transferability. During the Restriction Period, neither a
Restricted Stock Award nor any interest therein shall be transferable otherwise
than by will or the laws of descent and distribution. Upon the death of a
Participant, the person to whom the rights shall have passed shall become
entitled to the restricted Shares only in accordance with subsection (d).
 
(b)  Issuance of Certificates. Upon receipt from a Participant of a fully
executed restricted stock award agreement and a stock power relating to the
Shares issuable thereunder executed in blank by the Participant, the Parent
Company shall issue to such Participant the Shares subject to the Restricted
Stock Award. The certificates representing such Shares shall be registered in
such Participant’s name, with such legend thereon as the Committee shall deem
appropriate. The Parent Company shall retain the certificates for such Shares
pending the termination of the Restriction Period or forfeiture thereof. Upon
termination of the Restriction Period of any such Shares, the Parent Company
shall deliver to the Participant the certificates for such Shares. The Parent
Company shall not be obligated to deliver any certificates for Shares until such
Shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange upon which outstanding Shares of such class
at the time are listed nor until there has been compliance with such laws or
regulations as the Parent Company may deem applicable. The Parent Company shall
use its best efforts to effect such listing and compliance.
 
(c)  Restriction Period. The Restriction Period for Restricted Stock Awards
granted to a Participant shall be determined by the Committee and specified in
the restricted stock award agreement, provided that no Restriction Period shall
terminate less than one year or greater than five years from the Date of Grant
except pursuant to Section 9(d). Notwithstanding the foregoing, only whole
Shares shall be issuable with respect to Restricted Stock Awards. In the event a
Participant shall become entitled to a fractional Share, such fractional Share
shall not be issuable unless and until the Participant becomes entitled to such
number of fractional shares as shall be equal in sum to a whole Share.
 
(d)  Forfeiture of Shares; Vesting on Disability, Death or Retirement.
 
(i)    In the event a Participant ceases to be an employee of the Company for
any reason other than his death, disability or retirement pursuant to the
Retirement Plan, any Shares subject to such Participant’s Restricted Stock Award
the Restriction Period with respect to which has not terminated shall
automatically be forfeited by the Participant and revert to and become the
property of the Company.
 
(ii)    Except as shall have otherwise been determined by the Committee and
specified in the restricted stock award agreement, in the



7



--------------------------------------------------------------------------------

 
event a Participant ceases to be an employee of the Company by reason of his
death, disability or retirement pursuant to the Retirement Plan, the Restriction
Period with respect to any Shares subject to such Participant’s Restricted Stock
Award which has not terminated shall automatically terminate effective on the
date of death, disability or retirement.
 
(e)  Payment of Withholding Taxes. Full payment for the amount of any taxes
required by law to be withheld in connection with a Restricted Stock Award shall
be made, on or before the date such taxes must be withheld, in cash or, at the
written election of the Participant and subject to the approval of the
Committee, by surrendering, or by the Parent Company’s withholding from Shares
subject to such Restricted Stock Award Shares with an aggregate Value on the Tax
Date equal to all or any portion of the withholding taxes not paid in cash.
 
10.  Termination of Employment
 
For the purposes of the Plan, a transfer of an employee between two employers,
each of which is a Company, shall not be deemed a termination of employment.
 
11.  Rights as Shareholders
 
(a)  An Optionee shall have no right as a Shareholder with respect to any Shares
covered by his Options until the date of the issuance of a stock certificate to
him for such Shares.
 
(b)  Except as shall have been determined by the Committee and specified in the
restricted stock award agreement, pending forfeiture of Shares subject to a
Restricted Stock Award, the Participant thereunder shall have all of the rights
of a holder of such Shares including without limitation the right to receive
such dividends as may be declared from time to time and to vote such Shares (in
person or by proxy).
 
12.  Deferral Election
 
(a)  Notwithstanding any provision of the Plan to the contrary, any Participant
or Optionee may elect, with the concurrence of the Committee and consistent with
any rules and regulations established by the Committee, to defer the receipt of
unrestricted Shares that the Participant or Optionee would otherwise receive
pursuant to Section 8 or Section 9, provided that such election is made no later
than the date that is twelve (12) months prior to the date such Shares would
otherwise be received. Such election shall be made by written notice addressed
to the Parent Company at its main office to the attention of its Secretary hand
delivered, telecopied or mailed, first class postage prepaid.
 
(b)  Deferrals will only be allowed while the Participant or Optionee is an
Employee of the Company. Any election to defer the receipt of Shares shall be
irrevocable as long as the Participant or Optionee remains an Employee.



8



--------------------------------------------------------------------------------

 
(c)  Shares the receipt of which is deferred pursuant to this Section 12 shall
be distributed upon the Participant’s or Optionee’s termination of employment.
 
(d)  The Committee may, in its sole discretion, allow for the early payment of
the unrestricted Shares deferred pursuant to this Section 12 in the event of an
“unforeseeable emergency” of the Participant or Optionee. An “unforeseeable
emergency” is defined as an unanticipated emergency caused by an event beyond
the control of the Participant or Optionee, that would, in the Company’s
judgement, result in severe financial hardship if the distribution were not
permitted. Additionally, the Committee may distribute the unrestricted Shares
deferred by all Participants or Optionees pursuant to this Section 12 if the
Committee determines, in its discretion, that the continued deferral of Shares
hereunder is no longer in the best interests of the Company.
 
13.  Adjustments Upon Changes in Capitalization
 
In the event of a stock dividend, stock split, recapitalization, combination,
subdivision, issuance of rights, or other similar corporate change, the Board
shall make an appropriate adjustment in the aggregate number of Shares that may
be subject to Options and Restricted Stock Awards, the number of Shares subject
to each then outstanding Option and the option price of each then outstanding
Option.
 
14.  Mergers, Dispositions and Certain Other Transactions
 
If during any Restriction Period or during the term of any Option, the Parent
Company or any of the Subsidiary Companies shall be merged into or consolidated
with or otherwise combined with or acquired by another person or entity, or
there is a divisive reorganization or a liquidation or a partial liquidation of
the Parent Company, the Parent Company may choose to take no action with regard
to the Options and the Restricted Stock Awards outstanding or to take any of the
following courses of action:
 
(a)  Not fewer than 15 days nor more than 60 days prior to any such transaction,
the Parent Company shall notify all Optionees that all Options shall immediately
vest and become exercisable and shall expire on the 45th day after the date of
such notice, in which event all Optionees shall have the right to exercise all
of their Options prior to such new expiration date;
 
(b)  The Parent Company shall provide in any agreement with respect to any such
merger, consolidation, combination or acquisition that the surviving, new or
acquiring corporation shall grant options to the Optionees to acquire shares in
such corporation with respect to which the excess of the fair market value of
the shares of such corporation immediately after the consummation of such
merger, consolidation, combination or acquisition over the option price shall
not be less than the excess of the Value of the Shares over the option price of
Options, immediately prior to the



9



--------------------------------------------------------------------------------

 
consummation of such merger, consolidation, combination or acquisition and which
shall be subject to the same restrictions as Options granted hereunder;
 
(c)  The Parent Company shall provide in any agreement with respect to any
merger, consolidation, combination or acquisition that the shares of the
surviving, new or acquiring corporation issued in exchange for any Shares
subject to Restricted Stock Awards shall be subject to the same restrictions as
the Shares issued pursuant to the Restricted Stock Awards; or
 
(d)  The Parent Company shall take such other action as the Board shall
determine to be reasonable under the circumstances in order to permit Optionees
and Participants to realize the value of rights granted to them under the Plan.
 
15.  Plan Not to Affect Employment
 
Neither the Plan nor any Option or Restricted Stock Award shall confer upon any
employee of the Company any right to continue in the employment of the Company.
 
16.  Interpretation
 
The Committee shall have the power to interpret the Plan and to make and amend
rules for putting it into effect and administering it. It is intended that the
Restricted Stock Awards shall constitute property subject to federal income tax
pursuant to the provisions of Section 83 of the Code and that the Plan shall
qualify for the exemption available under Rule 16b-3 (or any similar rule) of
the Securities Exchange Act of 1934. The provisions of the Plan shall be
interpreted and applied insofar as possible to carry out such intent.
 
17.  Amendments
 
The Plan, any Option and the related option agreement and any Restricted Stock
Award and the related restricted stock award agreement may be amended by the
Board or the Committee, but any amendment that would require approval of the
shareholders of the Parent Company shall require the approval of the holders of
such portion of the shares of the capital stock of the Parent Company present
and entitled to vote on such amendment as is required by applicable law and the
terms of the Parent Company’s capital stock to make the amendment effective.
Notwithstanding the foregoing, no amendment shall be made which would disqualify
any member of the Committee from being a “non-employee director” as defined
herein. No outstanding Option shall be adversely affected by any such amendment
without the written consent of the Optionee or other person then entitled to
exercise such Option. No Restricted Stock Award shall be adversely affected by
any such amendment without the written consent of the Participant or other
person then entitled to receive the Shares subject to such Restricted Stock
Award.



10



--------------------------------------------------------------------------------

 
18.  Securities Laws
 
The Committee shall have the power to make each grant under the Plan subject to
such conditions as it deems necessary or appropriate to comply with the
then-existing requirements of Rule 16b-3 (or any similar rule) of the Securities
and Exchange Commission.
 
19.  Effective Date and Term of Plan
 
The Plan shall become effective on the date on which the Plan is approved by the
shareholders of the Parent Company and shall expire on December 2, 2008 unless
sooner terminated by the Board. The Board shall submit the Plan to the
shareholders of the Parent Company for their approval at the Company’s 1999
annual meeting of shareholders. Any Option or Restricted Stock Award granted
before the approval of the Plan by the shareholders shall be expressly
conditioned upon, and any Option shall not be exercisable until, such approval
is obtained. If such shareholder approval is not obtained at such annual
meeting, the Board shall have the right to terminate the Plan, in which case all
Options granted under the Plan shall expire and all Restricted Stock Awards
granted under the Plan shall be forfeited.



11